                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             COLUMBUS DIVISION

TIMOTHY LAMAR JONES,             :
                                 :
                 Plaintiff,      :
                                 :
           v.                    :
                                 :                No. 4:18-cv-00135-CDL-MSH
SHERIFF DONNA TOMPKINS,          :
et al.,                          :
                                 :
                 Defendants.     :
                                 :
_________________________________:

                                ORDER OF DISMISSAL

       Plaintiff Timothy Lamar Jones, a pretrial detainee in the Muscogee County Jail in

Columbus, Georgia, filed a pro se civil rights complaint under 42 U.S.C. § 1983. Compl.,

ECF No. 1. Thereafter, Plaintiff was granted leave to proceed in forma pauperis, and his

complaint underwent a preliminary review. Order to Recast Compl., ECF No. 8. In that

review, the United States Magistrate Judge found that Plaintiff had failed to state a claim

but gave Plaintiff an opportunity to recast his complaint to address the deficiencies therein.

Id. Plaintiff has now filed a recast complaint, which is also subject to a preliminary

review. Recast Compl., ECF No. 9. Having reviewed the recast complaint, the Court

now finds that Plaintiff has again failed to state a claim upon which relief may be granted.

As a result, his complaint is DISMISSED WITHOUT PREJUDICE.

       I. Preliminary Review of Plaintiff’s Complaint

       Because Plaintiff is a prisoner “seeking redress from a governmental entity or [an]

officer or employee of a governmental entity,” the Court is required to conduct a
preliminary review of Plaintiff’s complaint. See 28 U.S.C. § 1915A(a) (requiring the

screening of prisoner cases) & 28 U.S.C. § 1915(e) (regarding in forma pauperis

proceedings). When performing this review, the district court must accept all factual

allegations in the complaint as true. Brown v. Johnson, 387 F.3d 1344, 1347 (11th Cir.

2004). Pro se pleadings are also “held to a less stringent standard than pleadings drafted

by attorneys,” and thus, pro se claims are “liberally construed.” Tannenbaum v. United

States, 148 F.3d 1262, 1263 (11th Cir. 1998). Still, the Court must dismiss a prisoner

complaint if it “(1) is frivolous, malicious, or fails to state a claim upon which relief may

be granted; or (2) seeks monetary relief from a defendant who is immune from such relief.”

28 U.S.C. §1915A(b).

       A claim is frivolous if it “lacks an arguable basis either in law or in fact.” Miller

v. Donald, 541 F.3d 1091, 1100 (11th Cir. 2008) (internal quotation marks omitted). The

Court may dismiss claims that are based on “indisputably meritless legal” theories and

“claims whose factual contentions are clearly baseless.” Id. (internal quotation marks

omitted). A complaint fails to state a claim if it does not include “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

The factual allegations in a complaint “must be enough to raise a right to relief above the

speculative level” and cannot “merely create[] a suspicion [of] a legally cognizable right

of action.” Twombly, 550 U.S. at 555 (first alteration in original). In other words, the

complaint must allege enough facts “to raise a reasonable expectation that discovery will

reveal evidence” supporting a claim. Id. at 556. “Threadbare recitals of the elements of


                                               2
a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556

U.S. at 678.

       To state a claim for relief under §1983, a plaintiff must allege that (1) an act or

omission deprived him of a right, privilege, or immunity secured by the Constitution or a

statute of the United States; and (2) the act or omission was committed by a person acting

under color of state law. Hale v. Tallapoosa Cty., 50 F.3d 1579, 1582 (11th Cir. 1995).

If a litigant cannot satisfy these requirements or fails to provide factual allegations in

support of his claim or claims, the complaint is subject to dismissal. See Chappell v. Rich,

340 F.3d 1279, 1282-84 (11th Cir. 2003).

       A. Plaintiff’s Complaint

       In his recast complaint, Plaintiff alleges that he has diabetes and sometimes develops

blood clots in his lungs.1 Recast Compl. 5, ECF No. 9. Thus, when Plaintiff arrived at

the Muscogee County Jail, he told the intake nurse about his condition and the medications

that he was taking, including medformin for diabetes and a blood thinner called caumadin

for the blood clots. Id. Because of the caumadin, it is necessary for Plaintiff to have his

blood checked regularly. Id. Defendants Correct Care Solution, the prison’s healthcare

provider; Correct Care Solutions Manager Pout Morris; Chief Physician Dr. Parks; and

Service Professional Dr. Petty, however, have failed to routinely check Plaintiff’s blood,

resulting in damage to Plaintiff’s health. Id.


1
 In the order to recast his complaint, Plaintiff was cautioned that the recast complaint would
take the place of the original complaint, such that the Court would not look back to the
original complaint in assessing whether Plaintiff had stated a claim for relief. Order to
Recast Compl. 8, ECF No. 8. Thus, only the recast complaint is considered in this order.

                                              3
       In particular, around June 6, 2018, Plaintiff began to feel ill, with continuous

headaches and pain in his leg. Id. at 6. At some point, Plaintiff beat on the window of

his cell to try to get an officer’s attention, but Plaintiff was ignored. Id. Later, at pill

call, Plaintiff informed an officer and the pill call nurse, but Plaintiff was not taken to

medical and no one checked on him after that. Id.

       Around 3:30 a.m. on June 8, 2018, Plaintiff was supposed to get up to take a dose

of medformin, but when he stood up, he felt dizzy and fell back on the bed.                 Id.

Plaintiff’s cellmates tried to alert officers in the area by beating on the window of the cell,

but none of the officers responded. Id. Plaintiff therefore tried to walk down the stairs

by himself, but he fell most of the way down, hitting his face on the rail. Id. Thereafter,

an officer came by to give insulin shots and observed Plaintiff’s condition. Id. Plaintiff

asserts that an officer should have responded sooner and that inmates should not have to

beat on the windows to get the officers’ attention, particularly because officers sometimes

get irritated and ignore the beating. Id. Additionally, some officers will put inmates in

lockdown for beating on the windows. Id.

       Plaintiff adds that the jail is dangerous because there are no cameras and the call

buttons in the cells have been disconnected. Id. at 7. Moreover, the jail is overcrowded,

has a lot of gang activity, houses violent and murderous criminals, and has a poor

classification system. Id. In this regard, Plaintiff asserts that Defendants Muscogee

County and Sheriff Donna Tompkins have failed to provide safe and secure conditions of

confinement for Plaintiff and other inmates. Id.

       Returning to the events of June 8, Plaintiff alleges that when officers saw him, they


                                              4
helped him up and took him to medical. Id. After three days in medical at the jail,

Plaintiff began to get worse and was taken to the Emergency Room at Piedmont Medical

Center. Id. At the hospital, Plaintiff was admitted to intensive care, where the doctor

told Plaintiff that his blood tests indicated that the medical staff at the Muscogee County

Jail was treating Plaintiff with too much caumadin without properly monitoring Plaintiff’s

blood levels, which put Plaintiff’s life in danger. Id. at 7-8.

       Plaintiff asserts that his treatment was the result of deliberate indifference to a

serious medical need. Id. at 8. With regard to the named defendants, Plaintiff asserts

that Correct Care Solutions is a health maintenance organization with an official policy to

provide continuous, effective, and quality healthcare services, but that it failed to provide

such services in his case. Id. Additionally, Plaintiff asserts that Correct Care violated

Georgia law, as well as the Eighth and Fourteenth Amendments, with regard to his

treatment.2 Id.

       A. Deliberate Indifference to a Serious Medical Need

       Plaintiff asserts that Defendants Correct Care Solution, Pout Morris, Dr. Parks, and

Dr. Petty were deliberately indifferent to his serious medical need insofar as they failed to

properly monitor his blood while he was being given caumadin. Id. at 5. A prisoner

seeking to state a claim for deliberate indifference to a serious medical need must allege

facts to show that his medical need was objectively serious and that the defendant was



2
 Because Plaintiff’s federal claims are dismissed for the reasons discussed below, the Court
declines to exercise supplemental jurisdiction to consider any potential state law claims.
See 28 U.S.C. § 1367(c)(3).

                                              5
deliberately indifferent to that need.3 Farrow v. West, 320 F.3d 1235, 1243 (11th Cir.

2003).     A serious medical need is “one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.” Hill v. Dekalb Reg’l Youth Det. Ctr., 40 F.3d 1176,

1187 (11th Cir. 1994) (quotation marks and citation omitted). Further, the condition must

be one that would pose a “substantial risk of serious harm” if left unattended. Farrow, 40

F.3d at 1243. An official acts with deliberate indifference when he or she “knows of and

disregards an excessive risk to inmate health and safety.” Farmer v. Brennan, 511 U.S.

825, 837 (1994).

         Here, Plaintiff asserts facts showing that he had a serious medical need insofar as

he alleges that he had blood clots, which required him to take caumadin, and that the

administration of caumadin further required that his blood be monitored to ensure that he

did not become ill as a result of the medicine. Plaintiff also asserts facts showing that this

condition posed a substantial risk of harm insofar as the failure to monitor his blood caused

him to become sick, requiring treatment in a hospital.

         The remaining question, then, is whether Plaintiff has alleged facts showing that any

of the named defendants acted with deliberate indifference to Plaintiff’s serious medical



3
 Generally, deliberate indifference claims brought by prisoners who are in prison pursuant
to a conviction are governed by the Eighth Amendment, which prohibits cruel and unusual
punishment. See Goebert v. Lee Cty., 510 F.3d 1312, 1326 (11th Cir. 2007). In cases
such as this one, where the plaintiff is a pretrial detainee, these claims are actually governed
by the Fourteenth Amendment Due Process Clause. See id. Regardless, “the standards
under the Fourteenth Amendment are identical to those under the Eighth.” Id. Thus, the
Eighth Amendment cases cited herein apply equally to Plaintiff’s claims.

                                               6
need. In this regard, Plaintiff only makes a general statement that Correct Care, Morris,

Parks, and Petty failed to properly monitor his blood while he was taking the caumadin.

Plaintiff does not, however, allege any specific facts showing that any of the individual

defendants, Morris, Parks, or Petty, was actually directly involved with his care, such that

they were aware of defendant’s condition or the need for his blood to be monitored.

Instead, Plaintiff asserts only that he told a nurse about his condition and what medications

he was taking and that, when he became ill, he talked to an officer and the pill call nurse.

Plaintiff does not identify any occasion on which he spoke to Morris, Parks, or Perry, nor

does he assert any other allegations that would show that any of these defendants was

involved in his care or treatment.

       Because Plaintiff has only made a conclusory allegation that these defendants failed

to monitor his blood in accordance with the appropriate standard of care, without providing

any specific allegations demonstrating that these defendants were personally involved with

his treatment or care, such that they would have known about his condition and deliberately

disregarded it, he has failed to state a claim against them. See Iqbal, 556 U.S. at 678

(“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statement” are not sufficient to state a claim for relief under § 1983.”).        Plaintiff’s

deliberate indifference claims against defendants Morris, Parks, and Perry are therefore

DISMISSED WITHOUT PREJUDICE for failure to state a claim.

       As to Correct Care Solutions, to state a claim against a prison’s medical services

contractor, a prisoner must allege that the contractor had a custom or policy that caused the

constitutional violation at issue. Massey v. Montgomery Cty. Detention Facility, 646 F.


                                             7
App’x 777, 780 (11th Cir. 2016) (per curiam) (citing Monell v. Dep’t of Soc. Servs., 436

U.S. 658 (1978)). In this regard, Plaintiff alleges that Correct Care has a policy to provide

“continuous, effective, and quality healthcare service,” but that its employees failed to

provide such service in his case. Thus, Plaintiff does not allege that Correct Care had a

policy that caused the deliberate indifference. To the contrary, he alleges that Correct

Care had a policy that should have led to him being provided with appropriate care, but

that the policy was not followed in this instance. Accordingly, he has not stated a claim

against Correct Care, and this claim is therefore also DISMISSED WITHOUT

PREJUDICE.

       Finally, it is not clear whether Plaintiff is also intending to state a deliberate

indifference to a serious medical need claim against Defendants Muscogee County and

Sheriff Donna Tompkins.       Regardless, he makes no allegations that Tompkins was

involved in his treatment or otherwise knew about, and was deliberately indifferent to, his

condition. Thus, he has not stated a claim against her.

       As to Muscogee County, to state a claim against a municipality, a plaintiff must

assert facts showing that the municipality had a “policy or custom” of deliberate

indifference that led to the constitutional violations. See Monell v. Dep’t of Soc. Servs.,

436 U.S. 658, 691 (1978). “Because municipalities rarely have an official policy that

endorses a constitutional violation,” a plaintiff generally must show that the municipality

had “a custom or practice” of allowing the violation, and that the custom or practice caused

the violation. Craig v. Floyd Cty., Ga., 643 F.3d 1306, 1310 (11th Cir. 2011). As with

Correct Care, Plaintiff has not identified any policy or custom held by Muscogee County


                                             8
that led to the alleged constitutional violations. Accordingly, any deliberate indifference

to a serious medical need claim against Sheriff Tompkins and Muscogee County is also

DISMISSED WITHOUT PREJUDICE.

           2. Deliberate Indifference to Health and Safety

       Plaintiff also alleges facts that suggest a claim for deliberate indifference to safety

insofar as he asserts that the conditions in the jail are unsafe because inmates have to beat

on the windows to get the attention of officers and that officers sometimes ignore the

inmates or punish them for beating on the windows. Plaintiff also notes that there are no

cameras or call buttons in the cells and asserts that the jail is overcrowded, has a lot of gang

activity, houses violent and murderous criminals, and does a poor job of classifying

inmates. On this claim, Plaintiff asserts that Muscogee County and Sheriff Tompkins

have failed to provide safe conditions.

       To state a constitutional claim for exposure to unsafe conditions, a prisoner must

allege facts to show the existence of a prison condition that is extreme and poses an

unreasonable risk the prisoner’s health or safety. See Chandler v. Crosby, 379 F.3d 1278,

1289 (11th Cir. 2004). Additionally, the prisoner must allege facts to show that the

defendant acted with deliberate indifference to the condition, which requires that the

defendant knew that an excessive risk to health or safety existed, but disregarded that risk.

Id. at 1289-90. A prisoner seeking prospective injunctive relief with regard to an unsafe

prison condition is not required to await an actual injury before seeking such relief. See

Farmer v. Brennan, 511 U.S. 825, 845 (1994) (quoting Pennsylvania v. West Virginia, 262

U.S. 553, 593 (1923) (noting that “an inmate seeking an injunction on the ground that there


                                               9
is a contemporary violation of a nature likely to continue . . . must adequately plead such a

violation”), and Helling v. McKinney, 509 U.S. 25, 33-34 (1993).

       Here, Plaintiff’s assertions that the jail is overcrowded, has gang activity, houses

criminals, and does a poor job of classifying inmates are generalized statements without

specific factual allegations to demonstrate that these conditions pose any particular

unreasonable risk to Plaintiff’s health and safety. Thus, these assertions are insufficient

to support an Eighth Amendment claim for exposure to unsafe conditions. See Iqbal, 556

U.S. at 678.

       With regard to Plaintiff’s assertion that his safety is put at risk because inmates have

to beat on the windows of the cells to get the officers’ attention in case of an emergency, it

is not clear that Plaintiff has sufficiently alleged facts to show an unreasonable risk to his

health or safety. In favor of such a claim, Plaintiff asserts that he has health problems and

that he was left unattended for a period of time when he was ill because officers failed to

respond to inmates beating on the windows. Thus, this suggests that, if Plaintiff is left

alone without any way to call for help for extended periods of time, there could potentially

be a risk to Plaintiff’s health. On the other hand, Plaintiff does not allege facts showing

how long he is left alone at a time, such as by explaining how often officers make regular

checks on the cells. As a result, it is not entirely clear that Plaintiff has sufficiently alleged

that the setup of the jail, and particularly the lack of a more efficient way to get the officers’

attention, poses an unreasonable risk to Plaintiff’s health or safety. See Chandler, 379

F.3d at 1289.

       Regardless, even assuming that Plaintiff has sufficiently alleged that the jail’s setup


                                               10
creates an unreasonable risk of harm, Plaintiff does not allege any facts to show that the

named defendants to this claim, Sheriff Tompkins or Muscogee County, are liable. In

particular, Plaintiff does not allege facts showing that Sheriff Tompkins is aware that

officers do not always respond or that the setup of the jail otherwise creates a risk of harm

to the inmates in general or Plaintiff in particular. Thus, he has not asserted facts to show

the Sheriff Tompkins was deliberately indifferent to Plaintiff’s health and safety. See id.

at 1289-90.

       As to Muscogee County, Plaintiff does not allege the existence of a custom or

practice of Muscogee County that causes Plaintiff to be exposed to an unreasonable risk of

harm. See Craig, 643 F.3d at 1310. Accordingly, Plaintiff has not stated a claim in this

regard, and his claim of deliberate indifference to safety against Sheriff Tompkins and

Muscogee County is also DISMISSED WITHOUT PREJUDICE.

       II. Conclusion

       Thus, for the reasons discussed herein, Plaintiff’s complaint is DISMISSED

WITHOUT PREJUDICE for failure to state a claim upon which relief may be granted.

       SO ORDERED, this 16th day of January, 2019.


                                          s/Clay D. Land
                                          CLAY D. LAND
                                          CHIEF U.S. DISTRICT COURT JUDGE
                                          MIDDLE DISTRICT OF GEORGIA




                                             11
